*175
ORDER

PER CURIAM.
AND NOW, this 4th day of May, 2004, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following issue:
Did the Superior Court err in holding that Petitioner waived the issue of whether the trial court erred in refusing to issue jury instructions on the lesser included offense of simple assault and a missing evidence instruction, where the charges were requested and denied by the trial court, but Petitioner did not object at the conclusion of the court’s charge to the jury?